DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 13, description of figures 7 and 8 recites “blue” and “orange” lines; however, there are no blue or orange lines in the figures.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites “may be complementary” which renders the claim indefinite, since it is not clear if it is complementary or not.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-7, 9-18 rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention (ZHAO et al.: "A Hybrid Bi-Directional IPT System with Improved Spatial Tolerance", 2015 IEEE 2nd INTERNATIONAL FUTURE ENERGY ELECTRONICS CONFERENCE (IFEEC), 1-4 November, 2015).
With respect to claim 1, Zhao discloses a polyphase inductive power transfer system primary or secondary apparatus, the apparatus comprising:
a magnetic coupling coil associated with each phase and a compensation network associated with each magnetic coupling coil for providing power to or receiving power from the respective coil (figure 1, pages 2-4 and abstract discloses coil and compensating networks each associated with a phase); 
wherein at least one of the compensation networks has a different power transfer characteristic to one or more of the other compensation networks (see LCL, and CL networks of the figures).
With respect to claim 2, Zhao discloses the apparatus as claimed in claim 1 wherein the at least one compensation network has a first power transfer characteristic and a plurality of other compensation networks have a second power transfer characteristic.  Compensation networks LCL, and CL of the figures have different power transfer characteristics.
With respect to claims 3, 10, Zhao discloses the apparatus as claimed in one of the claims wherein the power transfer characteristics of the first and second compensation networks complementary.  Figure 1 and abstract discloses that the compensation networks are complementary.

With respect to claims 6, 18, Zhao discloses the apparatus as claimed in one of the claims wherein the magnetic coupling coils are magnetically and/or electrically coupled.  Figure 1 discloses magnetic coupling of the coils.
With respect to claim 7, Zhao discloses the apparatus as claimed in claim 1 wherein the magnetic coupling coils are substantially co-planar.  Figure 6 discloses pads for placement of the coils.
With respect to claim 9, Zhao discloses a power supply apparatus or pick-up for an inductive power transfer system comprising a magnetic flux coupler, the apparatus comprising: a magnetic coupling coil associated with each phase and a compensation network associated with each magnetic coupling coil for providing power to or receiving power from the respective coil (figure 1, pages 2-4 and abstract discloses coil and compensating networks each associated with a phase); and
wherein at least one of the compensation networks has a different power transfer characteristic to one or more of the other compensation networks (see LCL, and CL compensation networks of the figures).

With respect to claim 13, Zhao discloses the apparatus as claimed in claim 9 further comprising means to provide a relative compensation phase difference or phase modulation between the first and second compensation networks and/or to provide a relative coil phase difference or phase modulation between the coupling coil and another coil.  Figures 1, 2 and 4 and section I disclose controllers for controlling the phase in the compensation network and the coils.
With respect to claim 14, Zhao discloses a method of controlling energy flow in a primary or secondary circuit of an IPT system, the method comprising:
magnetically coupling a coil to another IPT primary of secondary circuit; supplying power to a first compensation network having a first power transfer characteristic which varies with coupling (see coupling coils of figure 1 with respective compensation networks); and supplying power to a plurality of second compensation networks each having a second power transfer characteristic to compensate for the power transfer characteristic of the first compensation network (see LCL, and CL networks of the figures).
With respect to claims 15-16, Zhao discloses the method as claimed in claim 14 further comprising allowing the mutual coupling between the power source and the pick up to change; further comprising maintaining the power transfer substantially constant.  Figure 16 and Section III disclose displacement of the coupling between the primary and pick-up, as well as a constant coupling.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covic et al. (US 2012/0248892).
With respect to claim 8, Zhao discloses the apparatus as claimed in claim 1; except for, wherein the magnetic coupling coils partially overlap each other.
Covic discloses a magnetic flux pad with overlapping coils 2 and 3, see abstract and figure 1.
It would have been obvious to a person having ordinary skill in the art to have modify Zhao and provide the coils in the pad to overlap, for the purpose of maximizing the power transfer to a receiver, for example.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karalis et al. (US 2012/0119698).
With respect to claim 1, Karalis discloses a polyphase inductive power transfer system primary or secondary apparatus, the apparatus comprising: a magnetic coupling coil associated with each phase and a compensation network associated with each magnetic coupling coil for providing power to or receiving power from the respective coil (figure 62, paragraph 0692-0696 discloses coils with compensation networks each driven at a corresponding phase);  wherein at least one of the compensation networks has a different power transfer characteristic to one or more of the other compensation networks (figure 62 discloses compensation networks 6201-6203 with different power transfer characteristics).
With respect to claim 2, Karalis discloses the apparatus as claimed in claim 1 wherein the at least one compensation network has a first power transfer characteristic and a plurality of other compensation networks have a second power transfer characteristic.  Compensation networks 6201-6203 have different power transfer characteristics, paragraphs 0691-0692.

With respect to claims 4-5, 11, Karalis discloses the apparatus as claimed in one of the claims wherein the compensation network having the first power transfer characteristic is a capacitor-inductor compensation network, wherein the compensation network having the second power transfer characteristic is an inductor-capacitor-inductor (LCL) compensation network.  Figure 30 disclose a CL and LCL compensation networks.
With respect to claims 6, 18, Karalis discloses the apparatus as claimed in one of the claims wherein the magnetic coupling coils are magnetically and/or electrically coupled.  Figure 43 discloses magnetic coupling of the coils.
With respect to claim 7, Karalis discloses the apparatus as claimed in claim 1 wherein the magnetic coupling coils are substantially co-planar.  Figures 62, 79-80 discloses planar coils.
With respect to claim 8, Karalis discloses the apparatus as claimed in claim 1 wherein the magnetic coupling coils partially overlap each other.  Figures 61, 94-95, 97 disclose overlapping of the coils.
With respect to claim 9, Karalis discloses a power supply apparatus or pick-up for an inductive power transfer system comprising a magnetic flux coupler, the apparatus comprising: a magnetic coupling coil associated with each phase and a compensation network associated with each magnetic coupling coil for providing power to or receiving 
wherein at least one of the compensation networks has a different power transfer characteristic to one or more of the other compensation networks (figure 62 discloses compensation networks 6201-6203 with different power transfer characteristics, paragraph 0691-0692).
With respect to claim 12, Karalis discloses the apparatus as claimed in claim 9 wherein one compensation network is a series compensation network and another compensation network is a parallel compensation network.  See figure 30 for disclosing a series and parallel compensation network.
With respect to claim 13, Karalis discloses the apparatus as claimed in claim 9 further comprising means to provide a relative compensation phase difference or phase modulation between the first and second compensation networks and/or to provide a relative coil phase difference or phase modulation between the coupling coil and another coil.  Figure 62 discloses power and control circuitry for controlling the phase in the compensation network and the coils.
With respect to claim 14, Karalis discloses a method of controlling energy flow in a primary or secondary circuit of an IPT system, the method comprising:
magnetically coupling a coil to another IPT primary of secondary circuit; supplying power to a first compensation network having a first power transfer characteristic which varies with coupling (see coupling coils of figure 62 with respective compensation networks; figure 62, paragraph 0692-0696 discloses coils with compensation networks each driven at a corresponding phase); and supplying power to 
With respect to claims 15-16, Karalis discloses the method as claimed in claim 14 further comprising allowing the mutual coupling between the power source and the pick up to change; further comprising maintaining the power transfer substantially constant.  Figures 80, 139 discloses providing power to a vehicle while is moving (aligning) and when it is at rest.
With respect to claim 17, Karalis discloses a polyphase wireless power transfer circuit comprising: a first and second compensation network circuit configured to provide power to co-planar (figures 62, 79-80 discloses planar coils) magnetic flux coupling coils (see coupling coils of figure 62 with respective compensation networks; figure 62, paragraph 0692-0696 discloses coils with compensation networks each driven at a corresponding phase); and wherein the first and second compensation networks have different topologies (figure 62 discloses compensation networks 6201-6203 with different power transfer characteristics, paragraph 0691-0692).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keeling et al. (US 9,142,990) discloses wireless power transfer to electric vehicle via flat coils provided on a pad. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836